DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/04/2021, have been fully considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 ends in a “;” instead of a “.”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Claim 7 ends in a “, , .” instead of a “.”.  Appropriate correction is required.

Claims 8 and 18 are objected to because of the following informalities:  Claim 8 recites “said said”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  Claim 7 recites “suer” which should be “user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe “wherein said said first and second display are interior and exterior of a lens disposed in an eye of a user.”

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  It would take undue experimentation to make and/or use “said first and second display are interior and exterior of a lens disposed in an eye of a user.”  This is because 
(A) The breadth of the claims – the claims cover eye lenses;
(B) The nature of the invention – head mounted displays, not lenses in eyes; 
(C) The state of the prior art – the prior art has not fit a processor or a two sided display into a lens in an eye of a user; 
(D) The level of one of ordinary skill – B.S. in electrical engineering; 
(E) The level of predictability in the art – high degree of predictability; 
(F) The amount of direction provided by the inventor – no mention of this concept in the specification; 
(G) The existence of working examples – no working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – extremely high since a lens in an eye of a user containing a processor, power source and a two sided display does not exist.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 14-17, 19-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al. (US 2015/0253573).

Regarding claim 1, Sako discloses:
A system comprising:
a first display to be viewable in a first direction (Sako: Fig 3-4; [0077]; internal side of display 3) and a second display to be viewable in a second direction (Sako: Fig 3-4; [0077]; external side of display 3) and disposed such that content of said first display is viewable at least by a user (Sako: Fig 3-4; [0077]; internal face is viewable by the user only) and content of said second display is viewable by at least one other observer that is not the user simultaneously (Sako: Fig 3-4; [0077]; external face viewed by outside people; Fig 6; [0099]-[0100]; multiplexed images; same image; [0103]); wherein said first and said second display can be at least partially transparent in areas to enable viewing of augmented reality content (Sako: Fig 3-4; [0076]-[0077]; transmissive, see through display); and,
at least one processor configured for receiving input from a sensor (Sako: Fig 5-6; [0082]-[0083]; control unit 501 receives input from sensor; [0087]; viewer status), and providing images to said first display and said second display at 

Regarding claim 2, Sako discloses:
A method comprising:
receiving input representative of movement of at least one of a user (Sako: Fig 5-6; [0082]-[0083]; control unit 501 receives input from sensor; [0087]-[0088]; viewer status; orientation of user’s head), a first display facing in a first direction (Sako: Fig 3-4; [0077]; internal side of display 3) and a second display facing in a second direction or an observer (Sako: Fig 3-4; [0077]; external side of display 3) wherein said first display is disposed to be viewable in a first direction so as to be viewable at least to the user (Sako: Fig 3-4; [0077]; internal face is viewable by the user only) and said second display is disposed to be viewable from a second direction by at least one observer that is not the user (Sako: Fig 3-4; [0077]; external face viewed by outside people); wherein said first and said second display can be at least partially transparent in areas to enable viewing of augmented reality content (Sako: Fig 3-4; [0076]-[0077]; transmissive, see through display);
providing, images at least partially based on to said first or second display based on said input (Sako: Fig 5-6; [0082]-[0083]; control unit 501 receives input from sensor; [0087]; viewer status; [0088]; image display based on status).;

Regarding claim 3, Sako discloses:
The system of claim 1, wherein said first and second displays are provided in a singular lens that provides images on its opposing sides (Sako: Fig 3-4; [0076]-[0078]; transmissive, see through display; [0080]).

Regarding claim 4, Sako discloses:
The system of any of claim 1, wherein movement of said first or second display comprise selective movements (Sako: [0087]-[0088]; Fig 31-32; [0174]-[0178]).

Regarding claim 5, Sako discloses:
The system of any of claim 1 further comprising a sensor registering said movement (Sako: [0087]-[0088]; Fig 31-32; [0174]-[0178]).

Regarding claim 6, Sako discloses:
The system of any of claim 3, wherein said movement corresponds to movement(s) of said user (Sako: [0087]-[0088]; Fig 31-32; [0174]-[0178]).

Regarding claim 7, Sako discloses:


Regarding claim 9, Sako discloses:
The system of any of claim 1, wherein said images provided to said first display are identical to images provided to said second exterior display (Sako: [0100]).

Regarding claim 10, Sako discloses:
The system of claim 1, wherein one of said images provided to said first display is different than a corresponding one of said images provided to said second display (Sako: [0100]).

Regarding claim 11, Sako discloses:
The system of claim 9, wherein said images provided to said first display and second display include text or additional information that is not identical and can selectively relate to status of said user (Sako: [0093]; [0166]; [0176]; [0186]; [0233]) .

Regarding claim 14, Sako discloses:


Regarding claims 15 and 19-21, Sako discloses the method limitations of these claims as discussed above with respect to claims 4 and 9-11.

Regarding claim 16, Sako discloses:
The method of claim 2, wherein said housing is wearable by said user (Sako: Fig 3-4, 31-32; [0077]-[0078]; [0080]) and said movement of corresponds movement of said user (Sako: [0087]-[0088]; Fig 31-32; [0174]-[0178]).

Regarding claim 17, Sako discloses:
The method of claim 16, wherein said housing includes a pair of glasses , said first interior display includes a display surface facing inwardly toward the suer and said second exterior display includes a display surface facing away from the user (Sako: Fig 3-4, 31-32; [0077]-[0078]; [0080]).

Regarding claim 23, Sako discloses:
A wearable virtual reality user interface comprising:

a first display disposed to be viewable by a user (Sako: Fig 1-2; [0072]; internal side of display 1), said first display in communication with said controller to receive and display at least a first portion of said images (Sako: [0088]-[0089]; image display based on status; [0094]); and
a second exterior display disposed not to be viewable by said user display (Sako: Fig 1-2; [0072]; external side of display 1) in communication with said controller to receive and display at least a second portion of said images (Sako: [0088]-[0089]; image display based on status; [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2015/0253573) in view of Izumihara et al. (US 2016/0054565).

Regarding claim 12, 
Sako teaches:
The system of any of claims 3, wherein said housing includes auditory components for providing sounds to said user and said observer (Sako: [0075]; [0080]; [0180]);

Sako fails to teach:
wherein said sounds provided to said user and said observer are at least partially different.

Izumihara teaches:
wherein said sounds provided to said user and said observer are at least partially different (Izumihara: [0074]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Izumihara with Sako.  Implementing different sound settings as in Izumihara would benefit the Sako device by allowing for user privacy and customization.  Additionally, this is the application of a known technique, implementing different sound settings, to a known device ready for improvement, the Sako device, to yield predictable results.

Regarding claim 22, Sako in view of Izumihara teaches the method limitations of this claim as discussed above with respect to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488